Case 6:17-cv-00956-GKS-GJK Document 107 Filed 10/08/18 Page 1 of 5 PageID 529




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      (ORLANDO)

   LARRY RUMBOUGH,

          Plaintiff,
                                                         Case No. 6:17-cv-00956-GKS-GJK
   v.

   COMENITY CAPITAL BANK, et al.,

          Defendants.


              DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
             RESPONSE IN OPPOSITION TO PLAINTIFF’S BILL OF COSTS

          Defendant, Equifax Information Services LLC (“Equifax”), files its Response in

   Opposition to Plaintiff’s Bill of Costs (ECF No. 106). For the reasons set forth below, the

   Bill of Costs should be denied.

                                          BACKGROUND

          On January 11, 2018, Mr. Rumbough filed his Notice of Appeal, (ECF No. 98). On

   February 5, 2018, Mr. Rumbough paid $505 for appeal fees. (ECF No. 99). On September

   10, 2018, the Eleventh Circuit Court of Appeals rendered judgment on the appeal. (ECF No.

   105). On September 27, 2018, Mr. Rumbough filed his Bill of Costs. (ECF No. 106).

                                            ARGUMENT

          Ms. Rumbough’s Bill of Costs should be denied for at least five reasons. First, Mr.

   Rumbough cannot seek his costs of appeals from this Court without having them ordered

   recoverable by the Eleventh Circuit first:

                  Rule 39(e) of the Federal Rules of Appellate Procedure provides for
          certain appellate costs to be taxable in the district court, rather than directly in
Case 6:17-cv-00956-GKS-GJK Document 107 Filed 10/08/18 Page 2 of 5 PageID 530




          the appellate court. See Fed. R.App. P. 39(e) advisory committee's note (“The
          costs described in this subdivision are costs of the appeal and, as such, are
          within the undertaking of the appeal bond. They are made taxable in the
          district court for general convenience.”). One such type of cost is “premiums
          paid for a supersedeas bond or other bond to preserve rights pending
          appeal.” Fed. R.App. P. 39(e)(4). Rule 39(e), however, limits the costs taxable
          in the district court to those a party is “entitled to ... under this rule.” When
          read together, then, the provisions of subdivisions (a)(4) and (e) of Rule 39
          indicate the costs listed as taxable in the district court are subject to the
          appellate court so “order[ing]” them to be recoverable under Rule 39(a)(4) in
          cases where a judgment is affirmed in part, reversed in part, modified, or
          vacated. In other words, none of the costs listed as taxable under Rule 39(e)
          are recoverable in an affirmed-in-part/reversed-in-part case unless the
          appellate court so indicates.

                  Because Volvo never brought a motion for costs before the Eighth
          Circuit, no such order was ever entered to trigger a right to recover any Rule
          39(e) costs in the district court. In such circumstances, the district court
          correctly held it was without authority to award costs in Volvo's
          favor. See Golden Door Jewelry v. Lloyds Underwriters, 117 F.3d 1328,
          1340–41 (11th Cir. 1997) (addressing an affirmed-in-part/reversed-in-part
          case and reading Rule 39(a) as requiring an appellate court order before any
          costs mentioned in Rule 39(e) are recoverable in the district court).

   Reeder-Simco GMC, Inc. v. Volvo GM Heavy Truck Corp., 497 F.3d 805, 808–09 (8th Cir.

   2007). Accordingly, Mr. Rumbough cannot recover his costs from Equifax because they have

   not been ordered recoverable by the Eleventh Circuit first.

          Second, the Eleventh Circuit ordered that each party will bear its own costs. Federal

   Rule of Appellate Procedure 39(a) specifically states: “The following rules apply unless the

   law provides or the court orders otherwise.” (Emphasis added). Moreover, Federal Rule of

   Appellate Procedure 39(a)(1) states “if a judgment is affirmed in part, reversed in part,

   modified, or vacated, costs are taxed only as the court orders.” Emphasis added; see also

   Reeder-Simco GMC, Inc. v. Volvo GM Heavy Truck Corp., 497 F.3d 805, 808–09 (8th Cir.

   2007). Here, the Eleventh Circuit Court of Appeal stated: “Pursuant to Fed.R.App.P. 39, each
Case 6:17-cv-00956-GKS-GJK Document 107 Filed 10/08/18 Page 3 of 5 PageID 531




   party to bear own costs.” (ECF No. 105 at 1 (emphasis in original)). Accordingly, Mr.

   Rumbough must bear his own costs and is not entitled to recover costs from Equifax.

          Third, Mr. Rumbough filed his Bill of Costs in the wrong court and too late. Federal

   Rule of Appellate Procedure 39(d) requires “a party who wants costs taxed must—within 14

   days after entry of judgment—file with the circuit clerk, with proof of service, an itemized

   and verified bill of costs.” The Eleventh Circuit’s judgment was entered on September 10,

   2018. (ECF No. 105). Mr. Rumbough has not filed a Bill of Costs with the Eleventh Circuit;

   rather, he filed his Bill of Costs in this Court on September 17, 2018. (ECF NO. 106). Mr.

   Rumbough’s Bill of Costs is misfiled and too late.

          Fourth, Federal Rule of Appellate Procedure 39(e) states: “the following costs on

   appeal are taxable in the district court for the benefit of the party entitled to costs under this

   rule.” Here, the Eleventh Circuit specifically ordered each party to bear their own costs

   pursuant to Federal Rule of Appellate Procedure 39. (ECF NO. 105 at 1). Accordingly, Mr.

   Rumbough cannot recover his costs in this Court from Equifax because the Eleventh Circuit

   ordered each party to bear own costs.

          Fifth, Mr. Rumbough is too late under the Court’s applicable local rule:

                  (a) In accordance with Fed. R. Civ. P. 54 [], all claims for costs or
          attorney's fees preserved by appropriate pleading or pretrial stipulation shall
          be asserted by separate motion or petition filed not later than 14 days
          following the entry of judgment. The pendency of an appeal from the
          judgment shall not postpone the filing of a timely application pursuant to this
          rule.

   Rule 4.18 - Applications for Costs or Attorney's Fees. Again, Mr. Rumbough filed his Bill of

   Costs in this Court on September 27, 2018 or 17 days after the Eleventh Circuit entered
Case 6:17-cv-00956-GKS-GJK Document 107 Filed 10/08/18 Page 4 of 5 PageID 532




   judgment. (ECF NO. 106). Mr. Rumbough filed his Bill of Costs too late. Accordingly, Mr.

   Rumbough cannot recover his costs from Equifax.

                                        CONCLUSION

          For the reasons stated above, Ms. Rumbough’s Bill of Costs should be denied.

          Respectfully submitted this 8th day of October, 2018.


                                               By: /s/ J. Anthony Love
                                                       J. Anthony Love
                                                       Florida Bar No. 67224
                                                       King & Spalding LLP
                                                       1180 Peachtree Street, N.E.
                                                       Atlanta, Georgia 30309
                                                       Tel: (404) 572-4600
                                                       Fax: (404) 572-5100
                                                       tlove@kslaw.com

                                                      Counsel    for    Defendant    Equifax
                                                      Information Services LLC
Case 6:17-cv-00956-GKS-GJK Document 107 Filed 10/08/18 Page 5 of 5 PageID 533




                                  CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the above and foregoing has been
   served via the court’s CM/ECF system on the following counsel of record in this case:

   Jennifer Morgan Chapkin
   McGlinchey Stafford, PLLC
   1 E Broward Blvd Ste 1400
   Ft Lauderdale, FL 33301-1834

   Franklin G. Cosmen , Jr.
   Quintairos, Prieto, Wood & Boyer, PA
   9300 S Dadeland Blvd, 4th Flr
   Miami, FL 33156

          And via U.S. Mail to:

   Larry Rumbough
   840 Lilac Trace Lane
   Orlando, FL 32828

   This 8th day of October, 2018.



                                                     /s/ J. Anthony Love
                                                     J. Anthony Love
